Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2018.01.25
                                                                          16:54:58 -06'00'




                    In re Tyreke H., 2017 IL App (1st) 170406



Appellate Court    In re TYREKE H., a Minor (The People of the State of Illinois,
Caption            Petitioner-Appellee, v. Tyreke H., Respondent-Appellant).



District & No.     First District, Fourth Division
                   Docket No. 1-17-0406



Filed              September 28, 2017
Rehearing denied   November 13, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 16-JD-1793; the
Review             Hon. Stuart F. Lubin, Judge, presiding.



Judgment           Affirmed in part, vacated in part.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Michael Gentithes, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Joseph Alexander, and Edith Rios, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE ELLIS delivered the judgment of the court, with opinion.
                   Justice Howse concurred in the judgment and opinion.
                   Justice McBride specially concurred, with opinion.
                                              OPINION

¶1       Minor respondent Tyreke H. (Respondent) was riding his bicycle on Waveland Avenue
     when two police officers, wishing to speak with him not as a suspect but as a potential
     witness to a homicide, stopped their squad car in Respondent’s path of travel in the middle of
     the street. When stopped, officers spotted a bulge in his pocket that resembled a firearm.
     Respondent confirmed his identity to the officers and admitted that he was in possession of a
     firearm. He was adjudicated delinquent of two counts of aggravated unlawful use of a
     weapon and one count of unlawful possession of firearms.
¶2       Respondent claims he was unreasonably seized and unreasonably searched in violation of
     the fourth amendment. The trial court initially agreed and suppressed the evidence of the gun,
     then reconsidered and reversed its ruling, leading to Respondent’s adjudication of
     delinquency on the gun charge.
¶3       We affirm. We hold that a seizure did take place, but that the seizure was reasonable
     under the circumstances. We further agree with the trial court that the search did not violate
     the fourth amendment.

¶4                                               I
¶5       On August 11, 2016, the State filed a petition for adjudication of wardship, charging
     Respondent with two counts of aggravated unlawful use of a weapon (AUUW) and one count
     of unlawful possession of firearms (UPF). The first AUUW count was premised on
     Respondent’s possession of a gun while he was not in his home, was under 21 years of age,
     and was not engaged in lawful activities under the Wildlife Code. The other AUUW count
     was based on Respondent’s possession of a handgun when he had not been issued a currently
     valid Firearm Owner’s Identification (FOID) Card. The UPF count was premised on his
     possession of a concealed handgun while he was under 18 years of age.
¶6       Respondent filed a motion to quash arrest and suppress evidence. He claimed the stop,
     search, and interrogation went beyond the scope of an investigative stop pursuant to Terry v.
     Ohio, 392 U.S. 1 (1968). He argued that the officers had no reasonable, articulable belief that
     he was armed, nor any reasonable articulable suspicion that he was in the process of
     committing, or was about to commit, any crime.
¶7       On September 12, 2016, the trial court held a hearing on Respondent’s motion. Officer
     Gerald Ludwich, a Chicago police officer, testified that, on August 10, 2016, at
     approximately 1:30 p.m., he was on duty in an unmarked car in the area of 5640 West
     Waveland with his partner, Officer John Rottman. Both were in plain clothes with vests that
     displayed a badge and name tag.1
¶8       The officers were assisting Area North detectives in a homicide investigation. The
     detectives had asked them to locate Respondent as a possible witness and request that
     Respondent accompany them to headquarters for questioning about the homicide. The
     officers had been given a photograph of Respondent and information as to his home location.
¶9       While in the area of West Waveland, the officers saw an individual they believed to be
     Respondent riding a bicycle. Officer Ludwich testified that when he first saw Respondent,

        1
         Both officers’ names were spelled more than one way in the transcript.

                                                  -2-
       there was a bulge in Respondent’s right front jeans pocket. He was about 75 feet away at the
       time.
¶ 10        Both Respondent and the officers were traveling eastbound. The officers drove past
       Respondent, visually confirmed his identity, and stopped the car just in front of Respondent,
       just east of him, so that he would ride directly to them. At that point, the distance between
       Respondent and the officers “was only ten feet possibly,” but the distance was decreasing as
       Respondent continued traveling eastbound towards the officers.
¶ 11        The officers got out of their vehicle as Respondent stopped before them. Officer
       Rottman, the driver, asked Respondent for his name. Respondent identified himself,
       cooperated, and made no furtive movements either before or during the stop. Officer
       Ludwich testified that, after they confirmed that Respondent was Tyreke H., it was Officer
       Ludwich’s intention to ask Respondent some questions and ask whether he was willing to go
       down to the station.
¶ 12        Officer Ludwich came around the rear of the car and approached Respondent from
       behind. When he was about four feet away, he saw the bulge in Respondent’s pocket. He
       testified that this bulge appeared “to be basically a handgun in [Respondent’s] right front
       pants pocket.” Officer Ludwich also stated that “[i]t was a silhouette of a handgun in a front
       jeans pocket.” Officer Ludwich had recovered a handgun “hundreds” of times during his
       23-year career with the Chicago police department. And, in his opinion, the bulge in
       Respondent’s pocket was “different than what a typical wallet or set of keys would look
       like.”
¶ 13        Before conducting a protective pat down of Respondent, Officer Ludwich tapped
       Respondent’s right pant pocket to confirm, for officer safety, whether it was a firearm.
       Officer Ludwich described what he felt as a “hard metallic nonyielding touch.” Based on
       what he felt when he tapped Respondent’s right front pants pocket, Officer Ludwich
       “believed” and “knew” it was a gun in Respondent’s pocket. He said, “What’s this?”
       Respondent replied, “It’s a gun. I need it for protection.”
¶ 14        Officer Ludwich performed a protective pat down and recovered a .22 caliber AMT
       semiautomatic handgun with six live rounds, five in the magazine and one in the chamber.
       Officer Ludwich testified that the gun was approximately seven inches long. The weapon
       was inventoried, and Respondent was arrested.
¶ 15        At the end of the hearing, the trial court granted Respondent’s motion to suppress. The
       trial court found that Respondent was “in a different position from the usual defendant
       because the police were not suspicious that there was criminal activity as in the case of Terry
       v. Ohio, [392 U.S. 1 (1968)].” Instead, as the trial court noted, Respondent was a possible
       witness. In granting Respondent’s motion to suppress, the trial court stated, in part, as
       follows:
                    “On cross-examination, [Officer Ludwich] said [the bulge in Respondent’s
                pocket] appeared to be a handgun. It looked like a handgun. It was the silhouette. And
                he tapped his pocket. He patted him down. He never asked him, you know, You are a
                witness, would you like to come to the station?
                    He never gave him a chance to do that. So this is a pretty close case, but I think
                [Respondent] was searched illegally.”



                                                  -3-
¶ 16       The State moved for reconsideration. The State argued that the court erred in its
       application of the law, that a police officer is not required to ask questions before recovering
       a weapon. The State contended that, based on Officer Ludwich’s observations of the bulge in
       Respondent’s pocket, which he believed to be a handgun, Officer Ludwich was justified in
       conducting the pat down to determine if it was, in fact, a handgun.
¶ 17       On October 14, 2016, the court began hearing the motion to reconsider. The trial court
       looked at the gun and stated that the gun was smaller than the court had previously thought.
       The court said it “would like to see the gun actually in the pants to decide whether or
       not—that—that would be the best test of whether it can be—if it’s immediately apparent to
       be a gun.” The State’s motion was entered and continued.
¶ 18       On November 10, 2016, the trial court held a hearing on the State’s motion. Defense
       counsel noted that although Respondent had provided his pants, the police officers could not
       determine which pants Respondent was wearing on the date of his arrest. After hearing
       argument from both sides, the trial court granted the motion to reconsider and reversed its
       previous suppression order.
¶ 19       At trial, the State presented Officer Ludwich as its only witness. He testified consistently
       with his prior testimony at the hearing on Respondent’s motion to suppress.
¶ 20       Officer Ludwich also testified that, when he recovered the firearm from Respondent, he
       did not present a valid FOID card. When asked whether Respondent told him that he had a
       valid FOID card, Officer Ludwich testified: “I believe he said he did not.” On
       cross-examination, Officer Ludwich testified that he did not run Respondent’s name in the
       computer to see if he had a FOID card.
¶ 21       The trial court made a finding of delinquency on all three counts. The court later
       sentenced Respondent to 18 months’ probation. Respondent filed a timely notice of appeal.

¶ 22                                               II
¶ 23       Respondent raises two issues regarding his encounter with the police officers. He says he
       was unreasonably seized in violation of the fourth amendment, and that he was unreasonably
       searched in violation of the fourth amendment. The seizure and search questions are separate
       matters, of course. People v. Sorenson, 196 Ill. 2d 425, 433 (2001) (“The question of whether
       the investigatory stop was valid, however, is a separate question from whether the search for
       weapons was valid.”). We consider the seizure question first, because if the initial encounter
       was an unconstitutional detention, the search incident to that detention was, too. People v.
       Harris, 2011 IL App (1st) 103382, ¶ 17; see also Adams v. Williams, 407 U.S. 143, 146
       (1972).

¶ 24                                                A
¶ 25       We apply a two-part standard of review when considering the trial court’s ruling on a
       motion to suppress evidence. People v. Almond, 2015 IL 113817, ¶ 55. We afford great
       deference to the trial court’s factual findings, reversing them only if they are against the
       manifest weight of the evidence. Id. We review de novo the trial court’s ultimate ruling as to
       whether the evidence should be suppressed. Id.
¶ 26       But here, as to the question of the initial stop, there are no disputed facts. Officer
       Ludwich testified without contradiction as to the circumstances surrounding the stop of

                                                  -4-
       Respondent. Respondent does not claim that the officer’s testimony was fabricated or
       implausible. (The search issue is a different matter, but we are concerned here only with the
       seizure.) Because the facts are undisputed, we apply de novo review to this issue. See People
       v. Gherna, 203 Ill. 2d 165, 175 (2003); People v. Anthony, 198 Ill. 2d 194, 201 (2001);
       People v. Sims, 192 Ill. 2d 592, 615 (2000).
¶ 27       Respondent says that the police seized him when they blocked his path, forcing him to
       stop his bicycle and answer questions, and that they did so without any reasonable,
       articulable suspicion that Respondent had committed a crime. The State does not dispute the
       second half of that argument; it agrees that the officers lacked a reasonable, articulable
       suspicion that Respondent had committed a crime. But the State argues that the trial court
       properly denied Respondent’s motion because he was not seized in the first place; the
       encounter between the officers and Respondent, says the State, was consensual.
¶ 28       Both the fourth amendment to the United States Constitution and article I, section 6, of
       the Illinois Constitution of 1970 guarantee the right of individuals to be free from
       unreasonable searches and seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. Our
       supreme court has divided police-citizen encounters involving the investigation of crime into
       three tiers: (1) arrests, which must be supported by probable cause; (2) brief investigative
       detentions, or “Terry stops,” which must be supported by a reasonable, articulable suspicion
       that the detainee has committed, is committing, or is about to commit a crime (see Terry, 392
U.S. 1); and (3) encounters that involve no coercion or detention, known as consensual
       encounters. People v. Hopkins, 235 Ill. 2d 453, 471 (2009); People v. Luedemann, 222 Ill. 2d
530, 544 (2006). And a “consensual encounter between a citizen and an officer does not
       violate the fourth amendment because it does not involve coercion or a detention.” Almond,
       2015 IL 113817, ¶ 56.
¶ 29       “[A] person has been seized when, considering the totality of the circumstances, a
       reasonable person would believe he is not free to leave.” Almond, 2015 IL 113817, ¶ 57.
       Recently, in In re Elijah W., 2017 IL App (1st) 162648, ¶¶ 27-32, this court held that, when
       determining whether an encounter between a minor and law enforcement was consensual for
       fourth amendment purposes, the reasonable person standard is modified to take the minor’s
       age and other relevant factors into account. Id. ¶ 27-32. This court reasoned that our supreme
       court has adopted the holding of the U.S. Supreme Court that an individual’s age and other
       characteristics are relevant in determining whether the individual is in “custody” for purposes
       of the fifth amendment. See In re D.L.H., 2015 IL 117341, ¶ 51 (in considering “whether a
       reasonable person, innocent of wrongdoing, would have believed he or she was free to
       terminate the [police] questioning and leave,” “the reasonable person standard is modified to
       take [fact that person is juvenile] into account”); J.D.B. v. North Carolina, 564 U.S. 261, 281
       (2011) (juvenile’s age must be considered in determining whether juvenile was in “custody”
       under Fifth Amendment). This court then agreed that the consideration of a juvenile’s age on
       the fifth amendment “custody” question “ ‘seems particularly fitting for search-and-seizure
       analyses since the tests for custody under the Fifth Amendment and detentions under the
       Fourth Amendment both focus on how reasonable persons would perceive their interaction
       with the police.’ ” Elijah W., 2017 IL App (1st) 162648, ¶ 28 (quoting In re J.G., 175 Cal.
       Rptr. 3d 183, 190 (2014)).
¶ 30       We agree with Respondent that the determination of whether he was seized depends on
       whether, considering the totality of the circumstances, a reasonable 17-year-old would

                                                  -5-
       believe he was not free to leave. But we emphasize that, whether we considered a reasonable
       person in the abstract or a reasonable 17-year-old, our decision would be the same.
¶ 31       The United States Supreme Court has identified the following four factors that indicate a
       seizure: (1) the threatening presence of several officers, (2) the display of a weapon by an
       officer, (3) some physical touching of the person, or (4) using language or tone of voice
       compelling the individual to comply with the officer’s requests. United States v. Mendenhall,
       446 U.S. 544, 554 (1980); see also Almond, 2015 IL 113817, ¶ 57. “In the absence of some
       such evidence, otherwise inoffensive contact between a member of the public and the police
       cannot, as a matter of law, amount to a seizure of that person.” Mendenhall, 446 U.S. at 555.
¶ 32       The Illinois Supreme Court has stated that “the absence of Mendenhall factors, while not
       necessarily conclusive, is highly instructive.” Luedemann, 222 Ill. 2d at 554; accord Almond,
       2015 IL 113817, ¶ 57. “If those factors are absent, that means that only one or two officers
       approached the defendant, they displayed no weapons, they did not touch the defendant, and
       they did not use any language or tone of voice indicating that compliance with their requests
       was compelled.” Luedemann, 222 Ill. 2d at 554. “Obviously, a seizure is much less likely to
       be found when officers approach a person in such an inoffensive manner.” Id. But the
       Mendenhall factors are not exhaustive, and a seizure may be found on the basis of other
       coercive police conduct similar to the Mendenhall factors. People v. Cosby, 231 Ill. 2d 262,
       281 (2008).
¶ 33       We find instructive the reasoning of the appellate and supreme courts in People v.
       Thomas, 315 Ill. App. 3d 849 (2000), aff’d, 198 Ill. 2d 103 (2001).
¶ 34       In Thomas, 198 Ill. 2d at 106, an Officer Melton had heard from an informant that the
       defendant was using his bicycle to deliver illegal drugs. The defendant was riding his bicycle
       and holding a police scanner when the officer overtook and passed defendant by car and then
       “positioned his squad car across defendant’s path.” Id. At that point, the defendant abruptly
       changed direction on his bicycle, escaping down an alley; he was later caught with drugs in
       his possession. Id. at 106-07.
¶ 35       The trial court suppressed the evidence of the drugs, finding that the officer’s stopping of
       the car, blocking the defendant’s path, constituted an unreasonable seizure. Thomas, 315 Ill.
       App. 3d at 852. The appellate court agreed that the officer’s initial stop of the vehicle
       constituted a Terry stop unsupported by the requisite reasonable, articulable suspicion that
       the defendant was engaged in criminal activity. The appellate court rejected the State’s claim
       that the initial stopping of the vehicle fell under the third category of police-citizen
       interaction, the “consensual encounter,” elaborating at length on its reasoning:
               “Officer Melton was not trying to engage in the kind of personal intercourse between
               police officers and citizens that falls short of a seizure. He was trying to effect a
               forceful stop and detention. His use of the phrase “field interview” to describe his
               intent and design does not alter what he did in order to effect it. Nor does it change
               the investigative nature of that intent and design.
                   ***
               The method employed to fulfill this investigative purpose constituted more than a
               mere casual approach to engage in conversation. To give effect to his intent, Officer
               Melton had to chase after and find the defendant. Then he had to halt the defendant’s
               movements. When he caught up to the defendant, he did not honk his horn and wave,


                                                  -6-
               or roll down his window and engage in conversation. *** Officer Melton maneuvered
               his squad car to effect an abrupt stop of a moving vehicle by cutting off the path
               ahead. This was clearly an effort to effect an investigatory stop and detention.
                   Contrary to the State’s contention, Officer Melton’s actions constituted a show of
               authority. While it is true that Officer Melton did not display a gun, did not utter a
               word, and did not physically touch the defendant, his action was sufficient to produce
               a feeling of freedom’s restraint in an objectively reasonable person. Officer Melton
               sped past the defendant, made a sudden veer at a right angle to the defendant’s travel
               route, and deployed his squad car in a manner designed to cut off the defendant’s
               roadway. It would be quite reasonable for a motorist, or, in this case, a bicyclist,
               confronted with such police action to conclude that the officer wanted no further
               movement and expected submission. When a police officer suddenly obstructs
               continued movement by placing his squad car between a traveler and the road ahead,
               most travelers would feel compelled to stop and constrained to stay until they
               engaged further direction from the officer.” (Emphasis added.) Id. at 853-54.
¶ 36       The appellate court ultimately held, however, that because the defendant did not submit
       to the unreasonable seizure—he fled down an alley instead—he could not have been “seized”
       as a matter of law, as California v. Hodari D., 499 U.S. 621, 627 (1991), held that when a
       suspect flees from an officer’s attempt to detain him, no “seizure” can occur under the fourth
       amendment. Thomas, 315 Ill. App. 3d at 857.
¶ 37       Our supreme court “agree[d] with the appellate court that Officer Melton’s initial conduct
       constituted an unwarranted investigatory stop and was constitutionally impermissible.”
       Thomas, 198 Ill. 2d at 110. The supreme court concurred in the following summary from the
       appellate court:
               “ ‘Had the defendant stopped when his path was obstructed, had he submitted to
               Officer Melton’s show of authority, a seizure of the kind offensive to our constitution
               would have occurred. Officer Melton would have effected an investigatory stop
               absent the requisite degree of suspicion to support it. The stop would have constituted
               an unreasonable seizure of the defendant’s person. However, Officer Melton’s
               attempt to effect an unlawful stop did not implicate the fourth amendment because the
               defendant took flight and prevented it.’ We agree and so hold.” Id. at 112 (quoting
               Thomas, 315 Ill. App. 3d at 857).
¶ 38       There are some obvious differences between this case and Thomas—Respondent did not
       flee from the police but submitted to the show of police authority; Respondent was not
       suspected of criminal wrongdoing—but on the question of whether the officers’ actions here
       constituted a seizure, Thomas is squarely applicable.
¶ 39       Here, the officers drove past Respondent on his bicycle and then quickly stopped just
       short of him, got out of the car, and faced him. Officer Ludwich testified that the vehicle,
       travelling eastbound like Respondent on his bike, passed Respondent and then “stopped just
       in front of him,” “just east of him.” At that point, the officers left the vehicle so
       “[Respondent] would ride directly to us.” When the State, on cross-examination, asked if he
       or his partner approached Respondent, Ludwich said, “Actually, [Respondent] continued
       travelling eastbound toward us, which was only ten feet possibly.”
¶ 40       A reasonable, innocent person, riding a bike along a public roadway, seeing a vehicle
       stop “just in front of him” and positioned in his path of travel such that he “would ride

                                                  -7-
       directly to” that car, and then seeing two officers wearing badges on their vests quickly
       emerge from the vehicle and face him, could only come to one conclusion: “that the
       officer[s] wanted no further movement and expected submission.” Thomas, 315 Ill. App. 3d
       at 854. The only conclusion a reasonable, innocent person could draw from the officers’
       actions was that they were demanding to speak with him then and there.
¶ 41        As in Thomas, we cannot accept the State’s contention that what occurred here was a
       casual, “consensual” encounter not subject to the fourth amendment. This was not a low-key
       approach on a sidewalk for a consensual chat; Respondent’s travel by bicycle was halted in
       the middle of the road by a vehicle that cut off his path of travel, with two officers
       immediately emerging from that car to address him.
¶ 42        We acknowledge the general rule that the police do not seize citizens when they approach
       them in public to ask a question. See Florida v. Bostick, 501 U.S. 429, 434 (1991);
       Luedemann, 222 Ill. 2d at 549. But there is a difference between approaching a pedestrian on
       the sidewalk and stopping a bicyclist in mid-travel down the street, by positioning a police
       vehicle directly in front of the bike’s forward path and immediately leaving the car to speak
       with the oncoming bicyclist. As New York’s highest court put it, “[a]lthough the right to stop
       a vehicle is generally analogous to the right to stop a pedestrian, police/motorist encounters
       must be distinguished from police/pedestrian encounters,” because “the obvious impact of
       stopping the progress of an automobile is more intrusive than the minimal intrusion involved
       in stopping a pedestrian.” People v. Spencer, 646 N.E.2d 785 (N.Y. 1995). Here,
       Respondent’s progress was stopped no less because he was on a bike, rather than behind the
       wheel of a car.
¶ 43        “ ‘[T]he critical factor is whether the policeman, even if making inquiries a private
       citizen would not, has otherwise conducted himself in a manner which would be perceived as
       a nonoffensive contact if it occurred between two ordinary citizens.’ ” People v. Lake, 2015
IL App (4th) 130072, ¶ 29 (quoting 4 Wayne R. LaFave, Search and Seizure § 9.4(a), at
       582-83 (5th ed. 2012)). Said differently, “[A]n encounter between a police officer and a
       civilian ‘is a seizure only if the officer adds to those inherent pressures by engaging in
       conduct significantly beyond that accepted in social intercourse.’ ” People v. Castigilia, 394
Ill. App. 3d 355, 358 (2009) (quoting 4 Wayne R. LaFave, Search and Seizure § 9.4(a), at
       425 (4th ed. 2004)). Thus, in Lake, 2015 IL App (4th) 130072, ¶ 32, when an officer
       approached the defendant and tapped him on the shoulder, no seizure occurred, as the
       officer’s touch of the shoulder was “one of many nonoffensive methods our culture and
       society accept as a measure of common courtesy to attract another person’s attention” and
       “was not a demonstration of police authority indicative of a seizure.”
¶ 44        A lay person might stop a fellow citizen on the street and ask for directions, or ask them
       the time, or interact with that citizen for any number of reasons. But a lay person cannot stop
       a car in the middle of the road and get out, as if in a parking lot, to ask a question of the
       motorist or bicyclist behind them. That action was an unquestionable show of police
       authority above and beyond ordinary social intercourse, and it would be perceived as such by
       any reasonable, innocent person. We are not suggesting that the officers did anything wrong,
       or that they abused their authority, but neither will we pretend that stopping their car in the
       middle of the road to speak with an oncoming bicyclist is the same thing as a casual approach
       of a citizen on the sidewalk. No reasonable, innocent person would have viewed their actions
       as anything but a show of police authority, indicating that the officers wanted to speak with

                                                  -8-
       Respondent, and they wanted to do so right at that moment. We reject the State’s claim that
       this was a consensual encounter.
¶ 45       Indeed, we highly question whether Respondent even would have had a chance to
       consent, given the officers’ testimony that they stopped the car “just in front of him,” leaving
       him little time to have done anything other than stop the bike right in front of them—which
       was exactly how the officers designed the stop, by Ludwich’s own admission.
¶ 46       True, as the State argues, the officers did not draw weapons, tackle him, or threaten
       Respondent. That was true in Thomas, too, but our supreme court still found that the officers’
       blocking of the defendant’s path of travel by bike constituted a seizure. Thomas, 198 Ill. 2d at
       110, 112; see also Thomas, 315 Ill. App. 3d at 854 (“While it is true that Officer Melton did
       not display a gun, did not utter a word, and did not physically touch the defendant, his action
       was sufficient to produce a feeling of freedom’s restraint in an objectively reasonable
       person.”). As in Thomas, the officers’ actions were an unquestionable show of authority,
       designed to indicate to a reasonable, innocent person that he was supposed to stop his bike
       and submit to that authority.
¶ 47       While, as we already said above, our supreme court has noted that the absence of any of
       the four traditional Mendenhall factors is “highly instructive” (Luedemann, 222 Ill. 2d at
       554) on the seizure question, neither our supreme court nor the United States Supreme Court
       has ever instructed us to consider only those factors to the absolute exclusion of any other
       factual circumstances that may be present in a given case. Thomas, itself, is just such an
       example.
¶ 48       Indeed, the United States Supreme Court, in determining whether the police seized a
       fleeing suspect, considered whether the officers “operated the car in an aggressive manner to
       block [the suspect’s] course or otherwise control the direction or speed of his movement.”
       Michigan v. Chesternut, 486 U.S. 567, 575 (1988). Though the Court there found no seizure,
       as the police made no attempt to stop the man after he fled on foot upon seeing the police
       cruiser, but rather merely “drove alongside him for a short distance” before the man
       discarded contraband (id. at 569), the Court considered the vehicle’s intrusion on the
       suspect’s movements as a factor in determining whether a seizure occurred.
¶ 49       The Maryland Supreme Court made this very point in Jones v. State, 572 A.2d 169, 172
       (Md. 1990), in holding that an officer seized a bicyclist when he pulled his police cruiser to
       the side of the road, got out, and verbally called out to the passing bicyclist: “Hey, could you
       come here” or “Hold on a minute” or “Hey, wait a minute.” The court acknowledged the
       absence of the four traditional Mendenhall factors but noted that Chesternut indicated that
       other factors could be considered as well, including the officer’s use of his vehicle to obstruct
       the citizen’s progress and the Maryland court found that a reasonable person in defendant’s
       position would not have felt free to disregard the officer and pedal away. Id.
¶ 50       We are not suggesting that the facts of this case entirely mirror those in Jones. The
       vehicle there did not stop directly in front of the bicyclist’s forward path or impede its
       movement at all, but on the other hand, the officer said something to the passing bicyclist that
       indicated that the officer wanted his attention. Our point here is simply that the manner in
       which the officers used their vehicle in this case is a factor that we are entitled to consider.
¶ 51       The State also argues that the vehicle in Thomas completely blocked the defendant’s
       forward path, unlike here. True, the car in this case was not stopped at an angle, but it
       stopped in Respondent’s direct path of travel and almost immediately in front of him,

                                                   -9-
       whereupon officers got out of the car to face the rapidly-approaching Respondent. Our
       analysis need not rise or fall on whether Respondent’s path was completely, mostly, or
       partially obstructed. From an objective standpoint of the reasonable, innocent person, the
       officers had clearly gone to considerable effort to stop Respondent on his bike without
       advance notice—without first calling out to him and asking him to pull over, or signaling to
       him in any way before stopping the vehicle right in front of him and in his direct path, then
       emerging from the car to face him. Any reasonable person would have concluded that the
       officers were demanding his attention at that very moment.
¶ 52       And we would further note that the vehicle in Thomas did not block the defendant’s
       immediate forward path—he had time to steer his bike to avoid the police vehicle, which is
       precisely what he did, fleeing down an alley on that bike before reaching the roadblock. See
       Thomas, 198 Ill. 2d at 106. Here, in contrast, while the car did not veer to an angle, it stopped
       almost immediately in front of Respondent. No two cases ever have precisely the same facts
       in this context. But we do not see how this distinction advanced by the State alters the
       outcome.
¶ 53       The State is also correct that Respondent cooperated once he was detained; he gave them
       his name and truthfully admitted he had a gun in his pocket. But the seizure had already
       occurred by then. The officers’ actions are viewed at their inception. See id. at 109 (“The
       conduct constituting the stop under Terry must have been justified at its inception.”); People
       v. Colyar, 2013 IL 111835, ¶ 40 (same). The fact that Respondent, once seized by police
       officers, cooperated with the officers does not convert a seizure into a “consensual
       encounter.” We would have very little left of the fourth amendment if an individual’s
       submission to authority after being seized could be viewed as some waiver of a constitutional
       right.
¶ 54       In addition to some differences between Thomas and this case we have just discussed
       above, the special concurrence further distinguishes Thomas, arguing at length that the
       motivations of the officers in Thomas were to stop a man they suspected had committed a
       crime, whereas here, “the only evidence regarding the officers’ intentions showed that they
       were seeking to have a conversation with respondent as a potential witness to an unrelated
       crime, and that, if respondent did not consent to that interaction, he would have been free to
       leave.” But the officer’s subjective motivation, and his or her reason for stopping a
       citizen—suspicion of a crime, to ask a question, perhaps to perform a community caretaking
       function—are irrelevant to the question of whether a seizure occurred.
¶ 55       In determining whether a seizure occurred, we view the actions of the officer and ask
       how a reasonable, innocent person would objectively perceive them—whether, “considering
       the totality of the circumstances, a reasonable person would believe he was not free to leave.”
       People v. Oliver, 236 Ill. 2d 448, 456 (2010). The officer’s subjective intent or reasoning has
       no place in the analysis. See Mendenhall, 446 U.S. at 554 n.6 (“the subjective intention of the
       DEA agent in this case to detain respondent, had she attempted to leave, is irrelevant” to
       whether seizure occurred, “except insofar as that may have been conveyed to the
       respondent”). As this court recently wrote, “ ‘[t]he objective nature of the test also means that
       whether an encounter has become a seizure depends on the officer’s objective behavior, not
       any subjective suspicion of criminal activity.’ ” Lake, 2015 IL App (4th) 130072, ¶ 28
       (quoting 4 Wayne R. LaFave, Search and Seizure § 9.4(a), at 568 (5th ed. 2012)). Thus, in
       determining whether a seizure occurred, “we need not concern ourselves with any suspicions

                                                  - 10 -
       [the officer] may have had about defendant as he approached, intending to engage him in
       conversation.” Id.
¶ 56       The reason why the officer stopped the citizen is the next question, assuming a seizure is
       found to have occurred. We proceed to ask whether the officer had justification to seize the
       citizen, to determine whether that seizure was reasonable. People v. Brownlee, 186 Ill. 2d
501, 517-18 (1999) (“As a general rule, all seizures must be reasonable ***.”). See also State
       v. Davis, 517 A.2d 859, 863, 869 (N.J. 1986) (finding seizure occurred when officer blocked
       bicyclists’ path with squad car, but finding seizure reasonable under circumstances). So the
       fact that the officers in Thomas were trying to stop a man they suspected to be involved in
       criminal activity, whereas here, the officers had a suspicionless reason for stopping
       Respondent, has no bearing on how a reasonable, innocent person would objectively perceive
       the officers’ actions.
¶ 57       The special concurrence also suggests that we are taking liberties with the notion that the
       police vehicle’s stop in front of Respondent on his bike was a seizure because Respondent
       did not, himself, argue as much at the suppression hearing. The concurrence says that
       Respondent only argued that he was seized when the officers placed him on the vehicle after
       recovering the weapon. The record shows that Respondent did not so limit his argument; he
       argued in his written motion that “[a]t the point that the police stopped [Respondent] he was
       ‘seized’ for purposes of Fourth and Fourteenth Amendment analysis.” So we disagree that
       Respondent never raised that argument below, and he obviously raises it before us. We find
       no forfeiture.
¶ 58       We hold that the officers seized Respondent when they stopped his bicycle in the middle
       of the street.

¶ 59                                                B
¶ 60        The United States and Illinois Constitutions do not forbid seizures per se, only
       unreasonable seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. In the
       investigatory context, Terry is a narrow exception to the general rule that a citizen may not
       be detained without probable cause. That narrow exception typically requires a reasonable,
       articulable suspicion that the person being detained is involved in criminal activity. See
       Terry, 392 U.S. at 26-27; United States v. Hensley, 469 U.S. 221, 229 (1985); Michigan v.
       Summers, 452 U.S. 692, 699 (1981). But the United States Supreme Court has unanimously
       held that suspicionless detentions of citizens as potential witnesses to a crime, even if they
       are seizures, are not per se unconstitutional, but rather are subject to a reasonableness test.
       Illinois v. Lidster, 540 U.S. 419, 426 (2004).
¶ 61        Lidster involved a police roadblock in Lombard, Illinois. A vehicle had killed a bicyclist
       in a hit-and-run incident. About a week later, with the crime still unsolved, the police set up a
       roadblock in that same area, at roughly the same time of night as the hit-and-run incident,
       hoping to find motorists who might have information about it. Id. at 422. One of the vehicles
       in the line of waiting cars, when it was its turn to pull up to the roadblock, swerved and
       almost struck an officer, leading officers to inquire further and ultimately leading to a failed
       sobriety test and a DUI conviction. Id.
¶ 62        The Supreme Court agreed that a seizure occurred. Id. at 425-26 (“such an involuntary
       stop amounts to a ‘seizure’ in Fourth Amendment terms”). And it was undisputed that the
       officers lacked an individualized, articulable suspicion that the defendant had engaged in a

                                                  - 11 -
       crime before stopping him. Id. at 423-24. Indeed, as the Court noted, “the context here
       (seeking information from the public) is one in which, by definition, the concept of
       individualized suspicion has little role to play.” Id. at 424.
¶ 63        But the Court refused to apply a “rule of automatic unconstitutionality to brief,
       information-seeking highways stops” of this nature. “The fact that such stops normally lack
       individualized suspicion cannot by itself determine the constitutional outcome.” Id. It might
       in other contexts, such as in one’s home, but “[t]he Fourth Amendment does not treat a
       motorist’s car as his castle,” and “special law enforcement concerns will sometimes justify
       highway stops without individualized suspicion.” Id.
¶ 64        On the other hand, it did not follow that “the stop is automatically, or even
       presumptively, constitutional. It simply means that we must judge its reasonableness, hence,
       its constitutionality, on the basis of the individual circumstances.” Id. at 426. In determining
       the reasonableness of a seizure in this context, it was necessary to consider “ ‘the gravity of
       the public concerns served by the seizure, the degree to which the seizure advances the public
       interest, and the severity of the interference with individual liberty.’ ” Id. at 427 (quoting
       Brown v. Texas, 443 U.S. 47, 51 (1979)).
¶ 65        Given that the investigation involved a death, the Court found that the “relevant public
       concern was grave.” Id. The stop advanced this concern in that the checkpoints were
       uniquely tailored to identify people who might have been on the road the week earlier, by
       instituting them in the same area at the same time of night. Id. And “[m]ost importantly,” the
       stops were only a minimal intrusion on motorists, as the wait in line was “a very few minutes
       at most” and “[c]ontact with the police lasted only a few seconds.” Id. The Court thus upheld
       the seizure as reasonable. Id. at 428.2
¶ 66        While Lidster involved a police roadblock, its holding and test have been applied in other
       contexts involving suspicionless detentions of potential witnesses. See, e.g., State v. Woldt,
       876 N.W.2d 891, 896 (Neb. 2016) (detaining vehicle on road to question individual about a
       driver in nearby vehicle suspected of reckless driving); Maxwell v. County of San Diego, 708
F.3d 1075 (9th Cir. 2013) (separating witness family members in home and refusing to let
       witness-victim leave in ambulance); State v. Whitney, 54 A.3d 1284, 1286 (Me. 2012)
       (detaining vehicle to determine if driver had information as to whether three men conversing
       with him outside vehicle had left scene of car accident earlier that night); State v. LaPlante,
       26 A.3d 337 (Me. 2011) (detaining vehicle to question driver about another driver’s
       excessive speeding); Gipson v. State, 268 S.W.3d 185 (Tex. App. 2008) (detaining vehicle
       leaving parking lot of store that was just burglarized to question occupants as potential
       witnesses to robbery); State v. Mitchell, 186 P.3d 1071 (Wash. Ct. App. 2008) (detaining
       purported victim of robbery); State v. Watkins, 88 P.3d 1174, 1176 (Ariz. Ct. App. 2004)
       (detaining purported witness and victim after she tried to walk away from officers).
¶ 67        We believe that Lidster applies here as well. The Supreme Court gave several reasons for
       applying a reasonableness test to suspicionless police checkpoints, rather than a per se rule of

           2
             We have characterized Lidster’s holding as unanimous. The employment of a reasonableness test
       for suspicionless detentions of potential witnesses, rather than a per se rule of unconstitutionality, was
       indeed joined by all justices. Three justices dissented only from the decision to decide the
       reasonableness of the checkpoint, rather than remanding to the Illinois courts to conduct that test. See
       id. at 428 (Stevens, J., concurring in part and dissenting in part, joined by Souter and Ginsburg, JJ.).

                                                      - 12 -
       unconstitutionality, all of which apply here. First, if “[t]he Fourth Amendment does not treat
       a motorist’s car as his castle” (Lidster, 540 U.S. at 424), it most certainly does not treat a
       person’s bicycle as such. Second, the Court’s rationale that “the law ordinarily permits police
       to seek the voluntary cooperation of members of the public in the investigation of a crime”
       (id. at 425) is no less applicable to bicyclists than it is to motorists. Finally, the Court noted
       that information-seeking highway stops are “less likely to provoke anxiety or *** prove
       intrusive,” “are likely brief,” and are not likely to elicit self-incriminating information. Id.
       We acknowledge that being stopped on a bicycle is more confrontational than being one of
       many drivers stopped at a roadside checkpoint. But given that the ultimate goal of the
       officers is to seek information, not to investigate the bicyclist for commission of a crime, the
       likelihood of a self-incriminating confrontation is just as low as it would be for a driver; we
       do not see the intrusion or anxiety to be so great as to justify a different test for bicyclists
       than for drivers stopped at a checkpoint.
¶ 68        In light of Lidster, it would be inappropriate to impose a per se rule of unconstitutionality
       for the suspicionless roadway stop of a bicyclist who is believed to be a witness to a crime
       committed by someone else. As the Supreme Court did there, we instead apply a
       reasonableness test to the officers’ conduct here.
¶ 69        Applying the reasonableness test from Lidster, we find the seizure here to have been
       reasonable. The investigation underway was a homicide, every bit as grave a concern as the
       vehicular death in Lidster, 540 U.S. at 427. And the stop in this case was far more tailored to
       advance the public’s interest in solving this homicide than the stop in Lidster. There, all
       drivers were stopped; their connection to the bicyclist’s death was nothing more than the fact
       that, one week after that incident, they were on the same road, at the same time of night, as
       the bicyclist when he died. Yet that was sufficient tailoring for the Supreme Court. See id.
       Here, officers were targeting a specific person whose assistance was sought, and they
       believed (correctly) that they had found that specific person. The stop could not have been
       more narrowly tailored toward the public interest in solving this homicide.
¶ 70        The final factor is the severity of the interference with individual liberty. See id. We do
       not deny that the officers stopped Respondent in a rather dramatic, abrupt fashion in the
       middle of the road. But that plays into whether the stop constituted a seizure, and we have
       already found that it did. All seizures, by definition, interfere with one’s liberty. This
       reasonableness test does not even come into play unless a court first finds a seizure to have
       occurred. The supreme court was referring, in this final factor, not to the fact that an
       individual is detained in the first instance, but to the duration and scope of that detention. Id.
¶ 71        And on that question, we would have to give a grade of “incomplete.” The officers’
       detention of Respondent for questioning was interrupted after the first question—asking
       Respondent his name—at which point Officer Ludwich became suspicious of the possible
       firearm in Respondent’s pants pocket. It quickly devolved into a search and arrest. For what
       it’s worth, Officer Ludwich testified without contradiction that his intention had been to ask
       Respondent if he would be willing to come to the police station for questioning, and that
       Respondent would have been free to decline that request and be on his way. Any way you
       view it, we cannot say that Respondent has carried his burden of showing that the initial
       detention, prior to the search, constituted a severe interference with his liberty.




                                                   - 13 -
¶ 72       Each of the three factors favors a finding of reasonableness. We thus hold that the traffic
       stop was a seizure, but a reasonable one.

¶ 73                                                 C
¶ 74       Because we hold that the officers complied with the fourth amendment in stopping
       Respondent, we turn to the question of the frisk that followed the stop.
¶ 75       A frisk for weapons, following a valid stop, must be based on a reasonable suspicion that
       the individual is armed and thus dangerous. Terry, 392 U.S. at 10, 27; Colyar, 2013 IL
111835, ¶¶ 34-37. The reasonable suspicion must be more than a mere hunch, but the officer
       need not be absolutely certain the individual is armed. Terry, 392 U.S. at 27; Colyar, 2013 IL
111835, ¶¶ 36, 40. The officer must point to “specific and articulable facts” that demonstrate
       the reasonableness of the suspicion. Terry, 392 U.S. at 21; Colyar, 2013 IL 111835, ¶ 40.
¶ 76       At the outset, we agree with the State that Respondent’s reliance on our decision in
       Harris, 2011 IL App (1st) 103382, is misplaced. In Harris, the initial encounter was an
       investigatory stop—i.e., a Terry stop—that we found unreasonable. Id. ¶ 15. So it followed
       that the subsequent search was not justified because “[t]he police may only perform a
       protective search if they are entitled to stop the person in the first place.” Id. ¶ 17. Having
       determined that the stop here complied with the fourth amendment, Harris does not apply.
¶ 77       Besides Harris, Respondent relies on additional cases where this court has stated that a
       bulge in the defendant’s clothing, by itself, does not create reasonable suspicion. See, e.g.,
       People v. Surles, 2011 IL App (1st) 100068, ¶ 40; People v. Goodum, 356 Ill. App. 3d 1081,
       1085 (2005); People v. Byrd, 47 Ill. App. 3d 804, 808 (1977). We take no issue with that
       proposition of law. But the evidence here went beyond testimony of seeing a mere bulge.
¶ 78       The officer testified that, as he approached within about four feet of Respondent, he saw
       the silhouette of a handgun in Respondent’s jeans. The trial court, on reconsideration of the
       suppression issue, accepted the officer’s testimony. Indeed, the court’s very basis for
       reversing its previous decision was that the court had believed that a .22 caliber was
       small—and thus unlikely to be observed inside a pants pocket—but after seeing the gun, the
       court realized it was bigger than it had thought, and thus it found the officer’s testimony
       credible.
¶ 79       We review that credibility determination for manifest error. Almond, 2015 IL 113817,
       ¶ 55. We find no error. We cannot say that the opposite conclusion was clearly evident. Nor
       has Respondent supplied any reason for us to do so. The only basis Respondent raises for
       ignoring this “silhouette” testimony, and focusing only on the “bulge” testimony, is that the
       testimony about the silhouette came on cross-examination by the State at the suppression
       hearing. We are aware of no case law suggesting that testimony on cross-examination is less
       valuable than direct testimony. And to the extent that Respondent suggests that this makes
       the testimony less likely—elicited as it was by the friendly prosecutor, presumably—the trial
       court disagreed and found it credible, and we find no reason to disturb that finding.
¶ 80       We agree with the trial court that Officer Ludwich’s observation of not merely a bulge,
       but the outline of a weapon, in Respondent’s jeans was a specific and articulable fact that
       supported a reasonable suspicion that Respondent was armed.
¶ 81       The complicating factor here is that a Terry frisk usually requires two things: (1) a
       reasonable suspicion that the detainee is involved in criminal activity (thus justifying the


                                                 - 14 -
       stop) and (2) a reasonable suspicion that the individual is armed (thus justifying the frisk).
       Terry, 392 U.S. at 24; People v. Evans, 2017 IL App (4th) 140672, ¶ 34; see also United
       States v. Robinson, 846 F.3d 694, 698 (4th Cir. 2017) (en banc). We have just held that the
       second condition was satisfied. Officer Ludwich had a reasonable suspicion that Respondent
       was armed. But it is undisputed that the first condition is not present here. The State concedes
       that the officers did not suspect Respondent of criminal wrongdoing when they first stopped
       him (that is, before Ludwich got close to Respondent and saw the outline of the gun).
¶ 82        In the previous section of this opinion, we found the stop here constitutionally valid, as it
       was a reasonable seizure based on the officer’s need to obtain information from a potential
       witness to a homicide. Even absent reasonable suspicion of criminal wrongdoing, the officers
       validly stopped Respondent. So the question becomes, during a valid but suspicionless
       seizure, if an officer develops a reasonable suspicion that the detainee is armed, can he
       conduct a protective search of that individual for weapons?
¶ 83        Initially, we note that the State, and some courts, have pointed to our supreme court’s
       decision in Colyar, 2013 IL 111835, for the answer. In that case, officers approached
       individuals in a vehicle that was blocking one of the entrances to a motel parking lot. Id.
       ¶¶ 6-7. Upon approach and initial questioning, the officers saw a single, large bullet in a
       plastic bag on the console of the vehicle. Id. ¶ 8. At that point, the officers ordered the
       occupants out of the car and removed the plastic bag, finding additional large-round
       ammunition inside. Id. ¶ 9. They then patted down the occupants and found another bullet in
       one of the detainees’ pockets, at which point they cuffed the occupants, conducted a full
       search of the vehicle, and found a revolver. Id. ¶ 10. Our supreme court held that the search
       was valid, as the sighting of the bullet in plain view inside the automobile provided officers
       with a reasonable suspicion that one or more of the vehicle’s occupants were armed. Id. ¶ 52.
¶ 84        The court in Evans, 2017 IL App (4th) 140672, ¶ 37, wrote that “[t]he Colyar decision is
       significant because the original encounter between the officers and the citizens began as a
       consensual encounter but escalated into a permissible Terry frisk after the police officers,
       during the consensual encounter, developed reasonable suspicion the citizens may be armed
       and dangerous.” (Emphases added.) The court in Evans thus held that, under Colyar, “police
       officers need not have reasonable suspicion of criminal activity to conduct a Terry frisk for
       weapons during a consensual encounter but, rather, need only have reasonable suspicion the
       citizen is armed and potentially dangerous.” Id.
¶ 85        The court in People v. Slaymaker, 2015 IL App (2d) 130528, ¶ 18, cited Colyar for the
       proposition that “an officer initially engaged in community caretaking may develop a
       reasonable suspicion that the subject of the inquiry has a weapon” (emphasis added) and thus
       have sufficient grounds to search for weapons.
¶ 86        We must respectfully disagree with these interpretations of Colyar, however, for the
       initial encounter in Colyar was neither a consensual encounter nor a community-caretaking
       stop unrelated to the investigation of crime. The supreme court made it clear, at least three
       separate times in the majority opinion, that the initial encounter with the occupants of the
       vehicle was a Terry stop. See Colyar, 2013 IL 111835, ¶ 41 (noting that parties conceded that
       defendant’s initial encounter with police “was lawful under Terry”); ¶ 52 (“Following the
       initial lawful Terry stop and the observation of the bullet in plain view,” officers justifiably
       developed reasonable suspicion that gun was present in vehicle); and ¶ 58 (noting again that
       defendant conceded “that this incident began as a proper Terry stop”). Justice Thomas, in his

                                                   - 15 -
       concurrence, likewise noted that the defendant had conceded that “this began as a proper
       Terry stop” and went further to argue that, even absent that concession, the facts established
       sufficient indicators of criminal activity to justify a Terry stop. Id. ¶¶ 68-69 (Thomas, J.,
       concurring).
¶ 87       A consensual encounter does not implicate the fourth amendment because the individual
       consents to questioning and is thus not seized. Luedemann, 222 Ill. 2d at 544. A seizure
       under the “community caretaking” function does not involve the investigation of crime at all.
       Id. at 548. Neither of those categories applies to Colyar’s facts. Colyar involved a Terry
       stop—an investigatory detention based on officers’ reasonable, articulable suspicion that
       criminal activity was afoot. See id. at 544 (“brief investigative detentions, or ‘Terry stops,’
       *** must be supported by a reasonable, articulable suspicion of criminal activity”).
¶ 88       To be sure, there was a dispute among the justices in Colyar about whether the defendant
       had, in fact, conceded that the encounter began as a valid Terry stop. The majority and the
       concurrence believed that the defendant had so conceded. See Colyar, 2013 IL 111835,
       ¶¶ 41, 58; see also id. ¶ 68 (Thomas, J., concurring). The dissent believed that no such
       concession had been made, further noting that the trial court had found the encounter to have
       been consensual. Id. ¶¶ 79, 89-94. That dispute among the justices does not change our
       takeaway from the case. The majority opinion considered the encounter to have begun as a
       valid Terry stop; in construing that decision as precedent, we obviously must do so as well.
¶ 89       So Colyar does not answer our question. However much the justices disagreed on the
       defendant’s concession in that case, ultimately the decision merely stands for the proposition
       that, in the course of a valid Terry stop—that is, where officers have a reasonable suspicion
       of criminal activity justifying an initial detention—officers may conduct a reasonable search
       for weapons if they develop a reasonable belief that one of the detainees is armed. Our
       question is different.
¶ 90       Our question is whether, in the context of a suspicionless (but reasonable) seizure, the
       later development of a reasonable suspicion that the detainee is armed justifies a patdown of
       that individual. Though Justice Thomas pondered that very question in his concurrence (see
       id. ¶¶ 71-77), the majority did not reach that question. We do so now.
¶ 91       We believe the answer is yes. In the course of detaining an individual during a
       suspicionless but reasonable seizure, an officer may frisk the individual if the officer
       develops a reasonable suspicion that the individual is armed.
¶ 92       We draw this conclusion from the U.S. Supreme Court’s decision in Arizona v. Johnson,
       555 U.S. 323, 334 (2009), which held that the passenger of a stopped car, not himself
       suspected of engaging in criminal behavior, could be patted down for weapons when officers
       developed a reasonable suspicion that he was armed. There, officers stopped a car after a
       license-plate check showed a suspended registration. Id. at 327. Inside the car were three
       individuals—a driver, a front-seat passenger, and a back-seat passenger. Id. “In making the
       stop[,] the officers had no reason to suspect anyone in the vehicle of criminal activity.” Id.
¶ 93       One officer instructed the driver to step out of the car. Id. at 328. Another officer
       observed that the back-seat passenger—the defendant—was acting in a nervous and
       suspicious manner, was dressed in a manner that suggested affiliation with a certain street
       gang, and had a police scanner in his back pocket. Id. The officer talked to the defendant and
       learned some information that furthered her suspicion that he might be a gang member and


                                                 - 16 -
       “might have a weapon on him.” Id. She ordered the defendant out of the car, patted him
       down, and felt the butt of a gun. Id.
¶ 94       The Supreme Court noted that the stop was a Terry stop, as are most stops of cars on the
       road. Id. at 330. But even if the police had reason to suspect that the driver of the car had
       engaged in criminal activity—a traffic infraction—the Court acknowledged the obvious fact
       that this suspicion did not extend to the passengers of the car. Id. at 331 (citing Maryland v.
       Wilson, 519 U.S. 408, 413 (1997), for same proposition).
¶ 95       The Supreme Court held, however, “[t]he police need not have, in addition, cause to
       believe that any occupant of the vehicle is involved in criminal activity.” (Emphasis added.)
       Id. at 327. As long as the officer had a reasonable suspicion that the passenger was armed,
       the officer could frisk that individual even absent a pre-existing suspicion that the passenger
       was engaged in criminal activity. Id.
¶ 96       Johnson controls the outcome here. When a car is pulled over for a traffic offense, the
       passenger of the car is seized no less than the driver. Id. at 332; Brendlin v. California, 551
U.S. 249, 256-59 (2007). So the passenger in Johnson stood in the same shoes as Respondent
       here—he was reasonably seized without individualized suspicion of criminal wrongdoing.
       Johnson holds that if, in the course of such an encounter, the officer develops a reasonable
       suspicion that the individual is armed, he may frisk the individual for weapons. It follows
       that, when Officer Ludwich developed a reasonable suspicion that Respondent was armed, he
       was entitled to frisk him for weapons.
¶ 97       The fact that Johnson involved a vehicle with multiple occupants, whereas this case
       involves one person on a bike, does not suggest a different outcome. It is true that Johnson,
       relying on previous decisions, noted the unique risks that vehicle stops pose to officers—the
       lack of information about the occupants, the possibility they might employ violence to avoid
       detection of other unknown criminal conduct, the ability to hide weapons in many
       places—risks that are multiplied by the number of the occupants inside. See, e.g., Johnson,
555 U.S. at 331 (noting that “the risk of a violent encounter in a traffic-stop setting ‘stems
       not from the ordinary reaction of a motorist stopped for a speeding violation, but from the
       fact that evidence of a more serious crime might be uncovered during the stop’ ”) (quoting
       Wilson, 519 U.S. at 414); Michigan v. Long, 463 U.S. 1032, 1047 (1983) (noting that traffic
       stops are “especially fraught with danger to police officers”); Pennsylvania v. Mimms, 434
U.S. 106, 110 (1977) (recognizing “the inordinate risk confronting an officer as he
       approaches a person seated in an automobile”); Wilson, 519 U.S. at 413-414 (noting stop of
       vehicle with multiple passengers “increases the possible sources of harm to the officer,” as
       “the motivation of a passenger to employ violence ... is every bit as great as that of the
       driver”).
¶ 98       And we acknowledge that the stop of a single bicyclist does not pose the same risks, or at
       least not to the same magnitude, as the stop of a car with multiple occupants. Occupants of a
       vehicle are usually less visible to an officer than a bicyclist and have many more places to
       hide a weapon within the car.
¶ 99       But if the risks are less in the context of a stop of a bicyclist, they are not eliminated
       altogether. A bicyclist could have a weapon on his person, as Respondent did here. And
       bicycles sometimes have compartments that could hide a weapon. But more importantly,
       once we reach the point that an officer has developed a reasonable suspicion that the bicyclist
       is armed—as he did here—any distinction between a biker and a car full of people breaks

                                                 - 17 -
        down. A weapon in the hands of a bicyclist is no less a threat to officer safety than a weapon
        in the hands of a back-seat passenger.
¶ 100       Our holding does not give carte blanche to officers to randomly stop whomever they
        please and then, if they develop a suspicion that the individual is armed, to frisk that person.
        We emphasize that we have found here that officers had a valid, albeit suspicionless, basis
        for seizing Respondent in the first instance—before Officer Ludwich approached Respondent
        and observed the outline of a weapon in his jeans. That is no minor detail; without that valid
        basis for the initial stop, without a reasonable seizure having first taken place, any resulting
        frisk or other search would be invalid. Harris, 2011 IL App (1st) 103382, ¶ 17; Adams, 407
U.S. at 146 (“So long as the officer is entitled to make a forcible stop, and has reason to
        believe that the suspect is armed and dangerous, he may conduct a weapons search limited in
        scope to this protective purpose.” (Emphasis added.)).
¶ 101       We also emphasize that our holding is limited to the context of this case: When officers
        effect a suspicionless but reasonable seizure, they may conduct a protective patdown for
        weapons if they have developed a reasonable suspicion that the individual they have seized is
        armed.
¶ 102       We do not address here other types of suspicionless encounters with police—“consensual
        encounters” (which are not seizures at all) or seizures effected pursuant to the
        non-investigatory “community caretaking” function concerning public safety or assistance.
        See Luedemann, 222 Ill. 2d at 544-49. We express no opinion on whether our holding might
        vary in those other contexts.
¶ 103       Respondent does not challenge the full search of Respondent that followed the frisk.
        Recall that, upon frisking Respondent, Officer Ludwich’s suspicion that Respondent was
        armed was confirmed (or at least enhanced), at which point the officer asked Respondent
        what was in his pocket. Respondent admitted to having a gun. The officers then searched him
        and found the gun in that very pocket. Respondent has challenged the initial stop as well as
        the frisk, unsuccessfully in our eyes, but does not challenge the actual search. Having found
        against him on the arguments he has raised, we have no occasion to go further.
¶ 104       In sum, the officers seized Respondent when they stopped him in the middle of the street
        on his bike. Their seizure was reasonable, in that they targeted Respondent for questioning as
        a witness, not a suspect, in the most serious of crimes, a homicide. And once they had
        effected a reasonable seizure and only then developed a reasonable suspicion that
        Respondent was armed, the officers were entitled to conduct a protective patdown of
        Respondent for weapons.

¶ 105                                                 D
¶ 106       Respondent’s final contention regarding the trial court’s decision to deny his motion to
        suppress is that the court abused its discretion when it sua sponte ordered him to produce his
        jeans and examined the gun during the hearings on the State’s motion to reconsider. The
        State responds that the trial court properly considered the size of the gun and the pants that
        Respondent wore on the day of the incident to ensure that justice was done.
¶ 107       As noted earlier, the basis for the State’s motion to reconsider was that the court erred in
        its application of the law and that a police officer is not required to ask questions before



                                                   - 18 -
        recovering a weapon. The State argued that the officer’s reasonable belief that Respondent
        was armed was enough to allow for a protective frisk in the interest of officer safety.
¶ 108        In granting the State’s motion to reconsider, the court reasoned as follows:
                      “I think I made a mistake in this case in my application of the law to the facts. It’s
                 true that [Respondent] was not committing a crime. He was not doing anything
                 illegal. They were approaching him as a witness. But the officer testified that based
                 on his experience, he immediately knew it was a gun. He saw a gun in the pants
                 pocket of [Respondent’s] jeans. And, you know, I was uncertain as to the size. He
                 said what the size was, but I wasn’t sure that a 22 caliber could be that big. And now I
                 see that it is.
                      He testified that it appeared to be a handgun, a silhouette of a handgun. He knew
                 that based on his experience. He was within four feet of [Respondent]. This officer
                 had been a police officer for 23 years. He’s recovered hundreds of handguns. He was
                 within four feet and getting closer when he saw this silhouette of a handgun, and as
                 soon as he tapped it, he knew what it was.
                      So I’m reversing my ruling.”
¶ 109        We review de novo the trial court’s ruling on a motion to reconsider that is based only on
        the trial court’s application of existing law. People v. Pollitt, 2011 IL App (2d) 091247, ¶ 18.
        When based on new information or argument on a different issue, we ask whether the trial
        court’s reconsideration was an abuse of discretion. Id. As we have just held above, the State
        was correct on the law—Respondent was not entitled to suppression of the gun from
        evidence. But because the court relied on new facts, we apply an abuse-of-discretion
        standard. A trial court abuses its discretion where it acts arbitrarily without the employment
        of conscientious judgment or, in view of all the circumstances, exceeds the bounds of reason
        and ignores recognized principles of law such that substantial prejudice results. Id.
¶ 110        Respondent claims that the trial court erred in reopening the proof without a motion from
        the State. In requesting to view the pants Respondent wore at the time of the stop as well as
        the gun recovered by police, the court, in Respondent’s view, “discarded its neutral robes and
        became an advocate for the State.” And he insists that the trial court relied on a fact never
        introduced into evidence—that Respondent was wearing a certain kind of “skinny” jeans—in
        reaching his conclusion. We reject each of these arguments.
¶ 111        First, trial courts have the inherent power to correct their previous rulings. People ex rel.
        Daley v. Crilly, 108 Ill. 2d 301, 310 (1985). A court also has the authority to allow the State
        to reopen its case, even without a motion from the State, including during a suppression
        hearing. People v. Gonzalez-Carrera, 2014 IL App (2d) 130968, ¶ 21; People v. Kuntz, 239
Ill. App. 3d 587, 592 (1993) (“while motions to reopen are usually made by one of the
        parties, the court may take such action on its own motion where a sound basis for the action
        appears in the record”).
¶ 112        Nor did the trial court assume the role of advocate. “As a general proposition it is never
        improper for a judge to aid in bringing out the truth in a fair and impartial manner.” People v.
        Franceschini, 20 Ill. 2d 126, 131-32 (1960). As the supreme court explained:
                 “ ‘It is the judge’s duty to see that justice is done, and where justice is liable to fail
                 because a certain fact has not been developed or a certain line of inquiry has not been
                 pursued it is his duty to interpose and either by suggestions to counsel or an


                                                     - 19 -
                examination conducted by himself avoid the miscarriage of justice, but in so doing he
                must not forget the function of the judge and assume that of the advocate.’ ” Id. at
                132 (quoting People v. Lurie, 276 Ill. 630, 641 (1917)).
¶ 113       In Franceschini, the defendant was convicted of burglary. Id. at 128. On appeal, he
        argued that the trial court committed prejudicial error when, after both sides had rested and
        oral argument had begun, the court suggested to the prosecutor that he put on evidence
        showing how the burglar entered the apartment. Id. at 128, 131. Our supreme court
        disagreed. Id. at 132.
¶ 114       As the court explained: “It is in the sound discretion of the trial court whether a case may
        be opened up for further evidence, and this discretion will not be interfered with except
        where it is clearly abused.” Id. The court determined that, where the trial judge merely
        remarked that he had heard no evidence on the point and suggested that, if such evidence
        existed, it might be offered at that time, the trial judge did not assume the function of an
        advocate. Id. The court found no abuse of discretion. Id.
¶ 115       Here, the trial court wanted to see the gun and the pants to further test the credibility of
        Officer Ludwich’s testimony that he was able to see the outline of the gun inside the pants
        pocket. The pants could not be produced, but the gun was. That additional evidence could
        have cut either way. It could have supported his previous skepticism of Ludwich’s testimony.
        Instead, it had the opposite effect. The trial court stated that the gun was larger than it had
        originally thought, lending credence to the officer’s testimony. But the fact that this new
        evidence hurt rather than helped Respondent does not mean that the court was on an “activist
        mission to find grounds to reverse.” It means the court was on a mission to uncover the truth.
¶ 116       Finally, Respondent claims that, when the pants could not be produced, the trial court
        improperly “relied upon the officers’ off-the-record comment that [Respondent] was wearing
        skinny jeans at his arrest to reverse itself,” what Respondent deems “improper fact-finding”
        that “colored the court’s perception of the case throughout the proceedings.”
¶ 117       The record does not support that claim. The fact that the court wanted to view the pants
        indicates to us that it did not have a pre-existing opinion about them. The court never stated
        anything about Respondent’s jeans in his factual findings and legal conclusions when
        granting the motion to reconsider. The court’s off-handed, wry comment that Respondent
        “could ‘wear his skinny jeans to the appellate court’ ” does not convince us that we should
        disregard the court’s factual findings and find error.
¶ 118       The court did not abuse its discretion in reopening the proof, did not act as an advocate,
        and did not improperly rely on information outside the evidentiary process.
¶ 119       For all of these reasons, we affirm the trial court’s denial of the motion to suppress.

¶ 120                                              III
¶ 121       There are two remaining challenges in this appeal, one contested and one uncontested.
        The contested challenge is to the sufficiency of the evidence as to one of the two
        adjudications of delinquency for AUUW, the one regarding his possession of a firearm
        without a valid FOID card. See 720 ILCS 5/24-1.6(a)(1), (a)(3)(C) (West 2016). Respondent
        does not challenge the sufficiency of his other AUUW adjudication. See 720 ILCS
        5/24-1.6(a)(1), (a)(3)(I) (West 2016). Nor does Respondent challenge his UPF adjudication
        on sufficiency grounds.


                                                   - 20 -
¶ 122       The other issue is uncontested. The parties agree that, based on the one-act, one-crime
        doctrine, Respondent’s possession of one gun is subject to only one adjudication, not the
        three he sustained. See People v. Johnson, 237 Ill. 2d 81, 97 (2010) (one-act, one-crime rule
        prohibits multiple convictions “that are based upon precisely the same single physical act”).
        Under this rule, if a defendant is convicted of more than one offense arising from the same
        single physical act, the conviction for the less serious offense must be vacated. Id. The rule
        applies in juvenile delinquency proceedings. See In re Samantha V., 234 Ill. 2d 359, 375
        (2009).
¶ 123       The parties also agree that all three offenses are class 4 felonies with the same
        punishments, and thus it is impossible to differentiate which of these offenses is the more
        serious. Cf. 720 ILCS 5/24-1.6(d)(1) (West 2016), with 720 ILCS 5/24-3.1(b) (West 2016).
        Thus, the parties agree that, rather than remand this matter to the trial court to determine
        which offense is the most serious—an impossible task—this court should vacate and merge
        the UPF and one of the AUUW convictions into the other AUUW adjudication. See, e.g.,
        People v. Price, 221 Ill. 2d 182, 194 (2006) (supreme court vacated one of two theft
        convictions rather than remand to trial court, where punishments were same and where
        defendant “expressed no preference” for which of two to vacate); People v. Gordon, 378 Ill.
        App. 3d 626, 642 (2007) (where three DUI convictions were equally serious, merging two
        convictions with third conviction without remand to trial court).
¶ 124       We agree with the parties that the UPF adjudication, and one of the AUUW
        adjudications, should be vacated and merged into the second AUUW adjudication. The
        parties have expressed no preference as to which of the AUUW adjudications to vacate.
        Legally, it makes no difference to Respondent.
¶ 125       So we will vacate and merge the UPF adjudication and the AUUW adjudication premised
        on section 24-1.6(a)(1), (a)(3)(C) (regarding the lack of a FOID card) into the remaining
        AUUW adjudication under section 24-1.6(a)(1), (a)(3)(I). Thus, it is unnecessary to reach the
        question of whether Respondent was proven guilty beyond a reasonable doubt of violating
        section 24-1.6(a)(1), (a)(3)(C). Rather than reverse that conviction, as Respondent requests,
        we will vacate it—for all practical purposes the same relief, but based on the one-act,
        one-crime rule.

¶ 126                                              IV
¶ 127       We affirm Respondent’s adjudication of delinquency for AUUW under section
        24-1.6(a)(1), (a)(3)(I) of the Criminal Code of 2012. We vacate Respondent’s remaining
        adjudications under the one-act, one-crime rule.

¶ 128      Affirmed in part, vacated in part.

¶ 129       JUSTICE McBRIDE, specially concurring:
¶ 130       Although I agree with the decision to affirm the circuit court’s denial of the respondent’s
        motion to suppress, I do not agree that respondent was seized when the police officers
        stopped their vehicle to question him as a possible witness to a homicide.
¶ 131       As I will discuss below, this case presents circumstances notably different from the
        majority of search and seizure cases because respondent here was not the subject of police


                                                  - 21 -
        suspicion when he was approached by the officers. The officers’ purpose in engaging with
        respondent was not to gain information about respondent, but to have a conversation with
        him regarding information he could provide about an unrelated murder investigation.
¶ 132       As our supreme court has recognized, “the law clearly provides that a police officer does
        not violate the fourth amendment merely by approaching a person in public to ask questions
        if the person is willing to listen.” People v. Luedemann, 222 Ill. 2d 530, 549 (2006). Law
        enforcement officers may approach persons on the street or in public places to seek their
        cooperation or assistance, or to request or impart information, without being required to
        articulate a certain level of suspicion to justify that encounter. Therefore, a police officer may
        approach a person to inquire about witnessing a crime, if that person is willing to talk to the
        officer. Likewise, police officers in their investigative capacity do not run afoul of the
        constitution by approaching and asking citizens to assist them in solving crimes.
¶ 133       To determine whether and when a person is seized, we must examine the circumstances
        surrounding the encounter. Id. A person has been considered seized only when considering
        the totality of the circumstances presented, a reasonable person would believe that he or she
        was not free to leave. Mendenhall, 446 U.S. at 554. When considering whether an encounter
        between the police and a minor was consensual, as in this case, the standard will be modified
        to take the minor’s age and other relevant factors into account. In re Elijah W., 2017 IL App
        (1st) 162648, ¶¶ 27, 32. On a motion to suppress, respondent, as the movant, bears the
        burden of proof that the search and seizure were unlawful. People v. Fields, 2014 IL App
        (1st) 130209, ¶ 18.
¶ 134       The supreme court has stated that the following factors would be indicative of a seizure:
        (1) the threatening presence of several officers, (2) the display of a weapon by an officer, (3)
        some physical touching of the person, or (4) the use of language or tone compelling the
        individual to comply with the officer’s request. Luedemann, 222 Ill. 2d at 553. In the
        language of our supreme court,
                “the absence of [these] factors, while not necessarily conclusive, is highly instructive.
                If those factors are absent, that means that only one or two officers approached the
                defendant, they displayed no weapons, they did not touch the defendant, and they did
                not use any language or tone of voice indicating that compliance with their requests
                was compelled. Obviously, a seizure is much less likely to be found when officers
                approach a person in such an inoffensive manner.” Id. at 554.
¶ 135       With these concepts in mind, we turn to the circumstances provided by this case. The
        testimony presented at the pretrial hearing came not from respondent, but from a single
        witness, Chicago Police Officer Ludwich, who testified that he and his partner, Officer
        Rottman, were patrolling in an unmarked car and looking for respondent, whom they
        believed to be a potential witness to a homicide. The officers did not know the respondent,
        but they had his name and a photograph, and they were aware that he was about 17 years old
        and that he lived in the area they were patrolling. The officers were looking for respondent
        with the specific purpose of asking him if he would be willing to come to the police station to
        provide information as a possible witness. Officer Ludwich testified, however, that he had no
        intention of bringing respondent into the station unless he agreed.
¶ 136       When the officers saw respondent on a bicycle and determined that he appeared to match
        the photograph they had of the potential witness, they stopped their vehicle directly east and
        some 10 feet ahead of the path of respondent to confirm his identity by name. The

                                                    - 22 -
        officers—who were not in uniform but were wearing vests, identifying badges, and name
        tags—stepped out of their vehicle. Officer Rottman asked respondent what his name was,
        and respondent replied that his name was Tyreke H. Respondent was described as
        “cooperative,” and there was no evidence of a tone or language compelling the respondent to
        stop, and no evidence of physical touching or contact with respondent at the time the officers
        initially approached.
¶ 137        Respondent was standing near the vehicle’s driver’s side door when Officer Ludwich saw
        a “bulge” of what appeared to be the “silhouette” of a gun in respondent’s right front pants
        pocket. Moments later, the officer touched the object on the outside of respondent’s clothing.
        The touching was described as a “tap” of respondent’s pants pocket, and the officer inquired:
        “What’s this?” Respondent acknowledged that it was a gun. Officer Ludwich testified that he
        then conducted a protective pat down, with respondent’s hands on the driver’s side of the car,
        and respondent was not free to leave.
¶ 138        The above described facts were undisputed, and respondent provided no contrary
        testimony of any kind surrounding the circumstances of the events leading up to his arrest.
¶ 139        Considering all of the factors in light of the testimony presented at the hearing on
        respondent’s motion to suppress, the totality of the circumstances surrounding the officers’
        encounter with respondent, which the trial court heard and accepted as credible, supports
        only one conclusion—that respondent was not seized when the officer parked the squad car
        and walked up to respondent on the street. Like the hypothetical posed in Luedemann, which
        the supreme court described as an “inoffensive” approach that would be unlikely to constitute
        a seizure, the approach of respondent in this case involved “only one or two officers ***,
        [who] displayed no weapons, *** did not touch [respondent], and *** did not use any
        language or tone of voice indicating that compliance with their requests was compelled.” See
        Luedemann, 222 Ill. 2d at 554.
¶ 140        Instead, it was only after the officers approached respondent for the sole purpose of
        asking him to accompany them to the police station as a potential witness, that Officer
        Ludwich made observations that immediately established a reasonable, articulable suspicion
        that respondent was armed with a firearm. Because of that reasonable, articulable suspicion,
        the officer inquired further, tapping on respondent’s pocket and asking him what the object
        was. Based upon respondent’s admission that the object was a gun, and upon the plain feel
        the officer had after tapping on the hard metallic object he believed was a gun, the officer
        properly recovered the weapon. Accordingly, the officer had a proper basis for a Terry stop,
        where “a totality of the circumstances reasonably lead the officer to conclude that criminal
        activity may be afoot and the subject is armed and dangerous.” People v. Colyar, 2013 IL
111835, ¶ 32 (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).
¶ 141        To support his claim that he was immediately seized when the police car came to a stop,
        respondent relies primarily upon the Thomas decision. He repeatedly argues that the officers
        seized him because they “blocked his path,” and “forced [him] to bring his bike to a stop to
        avoid hitting the car.” Respondent contends that officers’ actions here “are identical to the
        officers’ actions in Thomas. The majority agrees that the Thomas decision is “squarely
        applicable” (see supra ¶ 38) because respondent “was halted in the middle of the road by a
        vehicle that cut off his path of travel, with two officers immediately emerging from that car
        to address him” (see supra ¶ 41). I disagree. I find nothing in the record that would support
        respondent’s characterization of the events leading up to his interaction with the officers. In

                                                  - 23 -
        my opinion, the majority’s holding, which relies upon the respondent’s unfounded
        representations, is unsupported by any testimony in the record. In fact, defense counsel in the
        pretrial proceedings did not even argue that the police officers blocked defendant’s path with
        their squad car. Counsel argued that this was “a case of actually everyone doing what they’re
        supposed to be doing”—that the police officers “were there to look for [respondent]” and that
        respondent was “cooperative with them.” Counsel’s position was that there was no basis for
        the officer’s belief that the bulge was a gun and that defendant was seized when the officers
        “put [defendant] on the police car where he clearly would not have been able to leave.”
¶ 142        Because counsel never argued that respondent was seized by the officers by stopping
        their squad car in his path of travel, the record is not properly developed for a review of this
        issue. The evidence elicited on how and where respondent came to a stop is scant, and the
        majority’s decision to call this a seizure based on the limited record, expands Thomas beyond
        its envisioned parameters.
¶ 143        Based upon the circumstances testified to here, it is my opinion that these officers never
        blocked or physically positioned their vehicle to stop the forward path of respondent so that
        he had nowhere else to go but into the police vehicle. Although there was testimony that the
        police vehicle stopped near respondent, there was no evidence in the record that would
        support a finding that the police car was pulled or turned in front of respondent’s bicycle.
        Instead, the record shows that when the police vehicle was stopped, it was east and some ten
        feet in front of respondent. Officer Ludwich testified that when the vehicle was stopped,
        respondent rode his bicycle right towards the driver’s side of the officers’ vehicle. He also
        testified that he walked around the back of the car, and continued around to the driver’s side
        where respondent was located across from and near his partner, Officer Rottman. This
        testimony, in my opinion, further demonstrates that the path of respondent was not blocked
        by the police vehicle because respondent was not directly behind, but was alongside, the
        vehicle when Officer Ludwich approached him.
¶ 144        Unlike the circumstances presented here, the Thomas decision involved a police officer’s
        clear effort to physically block and attempt to stop an individual riding on a bicycle by
        positioning the police squad directly “across” the defendant’s path of travel. People v.
        Thomas, 198 Ill. 2d 103, 106 (2001). At the time the officer attempted the stop, the defendant
        was riding his bicycle while holding a police scanner. The officer suspected defendant was
        delivering drugs from his bicycle, but admitted that he had no actual information that
        defendant was carrying illegal drugs on the night in question, and conceded that it was not
        illegal for the defendant to possess a scanner. Id. at 107. The officer radioed another officer
        to inform him of his intention to stop the defendant. The officer then “overtook the
        defendant, passed him by, and positioned his squad car across the defendant’s path of travel,”
        at which time, the defendant fled down an alleyway. People v. Thomas, 315 Ill. App. 3d 849,
        851 (2000).
¶ 145        Before reaching its ultimate holding, the supreme court pointed out that the officer’s
        intent was to stop, detain, and interrogate the defendant based solely upon a suspicion that
        fell far short of warranting any stop. Although the supreme court concluded the police
        officer’s attempted road block would have been an unconstitutional seizure had the defendant
        submitted to the police authority, it went on to hold that the defendant’s flight gave rise to a
        suspicion that justified investigatory stop and the subsequent police conduct in forcibly
        arresting the defendant was not constitutionally infirm.

                                                   - 24 -
¶ 146       The Thomas decision fails to support the analysis used by the majority to reach its
        conclusion as to when the seizure occurred in this case. Contrary to respondent’s contentions,
        there was no testimony during these proceedings that respondent was forced to bring his bike
        to a stop to avoid hitting the police car or that the car was pulled into respondent’s path. In
        fact, there was no testimony at all at the hearing on the motion to suppress as to when
        respondent got off his bicycle, or how or where he came to a stop.
¶ 147       As the majority recognizes, the Thomas court described the officer’s actions in the
        following way:
                “Officer Melton was not trying to engage in the kind of personal intercourse between
                police officers and citizens that falls short of a seizure. He was trying to effect a
                forceful stop and detention. ***
                                                     ***
                *** Officer Melton maneuvered his squad car to effect an abrupt stop of a moving
                vehicle by cutting off the path ahead. This was clearly an effort to effect an
                investigatory stop and detention.
                    *** Officer Melton sped past the defendant, made a sudden veer at a right angle
                to the defendant’s travel route, and deployed his squad car in a manner designed to
                cut off the defendant’s roadway.” Supra ¶ 35.
¶ 148       The officer’s actions in Thomas, as described above, are nothing like the circumstances
        of this case. The officers here were not “trying to effect a forceful stop and detention.” The
        only evidence regarding the officers’ intentions showed that they were seeking to have a
        conversation with respondent as a potential witness to an unrelated crime, and that, if
        respondent did not consent to that interaction, he would have been free to leave. There was
        also no testimony that the officers “maneuvered [the] squad car to effect an abrupt stop of
        [respondent’s bicycle] by cutting off the path ahead.” To the contrary, the record shows that
        the officers were patrolling the area and using a photograph to try to identify and locate
        respondent, whom they did not know. This evidence demonstrates that the officer was not
        driving the police vehicle at a high rate of speed and instead was driving slowly and
        deliberately while attempting to make an identification. Likewise, there is also no evidence to
        show that the officers made a “sudden veer at a[n] *** angle” to respondent’s travel route,
        “cut[ting] off [his] roadway.” Instead, the testimony from Officer Ludwich established only
        that the officers parked 10 or so feet in front and to the east of respondent as he was bicycling
        in the same direction.
¶ 149       If the record in this case showed that the officers here had “sped past” respondent, and
        “made a sudden veer” of the squad car, “maneuver[ing] [it] to effect an abrupt stop” of the
        respondent’s bicycle, I would not hesitate to find that a seizure occurred. However, this is not
        such a case.
¶ 150       In sum, to conclude that a person is immediately “seized” when a police officer stops his
        vehicle 10 feet in front of that person on a public street for the purpose of inquiring of that
        person as a potential witness to a crime is not supported by well-settled precedent that allows
        the police to approach a person in public and ask questions if the person is willing to listen.
        See Luedemann, 222 Ill. 2d at 549. Because these are essentially the only factual
        circumstances that were revealed at the suppression hearing, and there is no evidence



                                                   - 25 -
        showing that officer’s blocked respondent’s movement, I cannot agree that a seizure occurred
        when they initially encountered respondent.
¶ 151      For these reasons, and not the analysis adopted by the majority, I would affirm the circuit
        court’s order denying respondent’s motion to suppress.




                                                  - 26 -